DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 3/22/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 6-15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kuriki et al. (US 2011/0236753).
Regarding claim 1, Kuriki et al. discloses in Figs 1-9, an electrode (ref 126) for use in an electrochemical cell ([0029], ref 100), the electrode (ref 126) comprising: a current collector (ref 132); an active layer (ref 134), directly interfacing and disposed on (Figs 3A-C) the current collector (ref 132), the active layer (ref 134) comprising: active material structures ([0044], [0046], [0050]); an inorganic conductive layer (ref 136), coating and binding together (Figs 3B-C) the active material structures ([0044], [0046], [0050]), wherein: the inorganic conductive layer (ref 136) has an electronic conductivity 4 S/in ([0046], titanium silicide) and provides an electronic path among the active material structures ([0044], [0046], [0050]).

Regarding claim 2, Kuriki et al. discloses all of the claim limitations as set forth above and also discloses the inorganic conductive layer (ref 136) comprises titanium silicide ([0046])

Regarding claim 4, Kuriki et al. discloses all of the claim limitations as set forth above and also discloses the active material structures ([0044], [0050]) comprises a material selected from the group Li ([0047]) and Si ([0050]).

Regarding claim 6, Kuriki et al. discloses all of the claim limitations as set forth above and also discloses the inorganic conductive layer (ref 136) directly interfaces (Fig 3B, [0046]) the current collector (ref 132) and provides an electronic path between (Fig 3B, [0046]) the active material structures ([0044], [0046], [0050]) and the current collector (ref 132).

Regarding claim 7, Kuriki et al. discloses all of the claim limitations as set forth above and also discloses the inorganic conductive layer (ref 136) and the current collector (ref 132) are connected with chemical bonds ([0046], via heat treatment).



Regarding claim 9, Kuriki et al. discloses all of the claim limitations as set forth above and also discloses the active layer (ref 134) further comprises a conductive additive ([0062]).

Regarding claim 10, Kuriki et al. discloses all of the claim limitations as set forth above and also discloses the active layer (ref 134) further comprises a polymer binder ([0062]).

Regarding claim 11, Kuriki et al. discloses in Figs  1-9, an active material (ref 134) component, for forming an electrode (ref 126) of an electrochemical cell ([0029], ref 100), the active material component (ref 134) comprising: an active material structure ([0044], [0046], [0050]); and an inorganic conductive layer (ref 136), coating and binding together the active material structure ([0044], [0047], [0050]), wherein the inorganic conductive layer (ref 136) has an electronic conductivity of greater than 104 S/in ([0046], titanium silicide) and provides an electronic path to and from the active material structures ([0044], [0046], [0050], Figs 3B-C).



Regarding claim 13, Kuriki et al. discloses all of the claim limitations as set forth above and also discloses the inorganic conductive layer (ref 136) fully covers ([0044], [0046], [0050], Figs 3B-3C) a surface of the active material structure ([0044], [0046], [0050]).

Regarding claim 14, Kuriki et al. discloses all of the claim limitations as set forth above and also discloses the inorganic conductive layer (ref 136) is conformal ([0046]-[0050], Figs 3B-C).

Regarding claim 15, Kuriki et al. discloses all of the claim limitations as set forth above and also discloses the inorganic conductive layer (ref 136) comprises titanium silicide ([0046]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kuriki et al. (US 2011/0236753) as applied to claim 1 above, and further in view of Kawakami et al. (US 2015/0155556).
Regarding claim 3, Kuriki et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the inorganic conductive layer comprises a semi-liquid metal.

Kawakami et al. and Kuriki et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the gallium disclosed by Kawakami et al. onto the collector of Kuriki et al. to enhance the adhesion between the current collector and electrode active material, thereby enhancing overall battery structural integrity and performance.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Instant dependent claim 5 discloses the active material structures comprise TiSi2 (C49), and wherein the inorganic conductive layer comprises TiSi2 (C54).

Kuriki et al. does not disclose any distinction of the crystal structure of its titanium silicide, thus does not disclose nor render obvious the limitation of dependent claim 5.

A number of further prior art references are deemed to be pertinent to the aforementioned limitations of dependent claim 5:

Wang et al. (US 8,158,254) discloses in Figs 1-9, a battery (C4/L67) including an electrode active material (Abstract) including C49 and C54 titanium silicide (C3/L1-11, Figs 7A-C).  However, these crystal structures of titanium silicide are not distributed within the electrode as a C54 coating on an electrode and C49 active material.

Arai et al. (JP 2017/224538) discloses a battery (Abstract) including an electrode comprising C49 and C54 titanium silicide (Abstract).  However, the titanium silicide is not distributed as a C54 layer on a current collector and C49 active material.

Wang et al. (US 2014/0295268) discloses in Figs 1-13, a battery ([0002]) including an electrode active material ([0030]) including C49 and C54 titanium silicide ([0030]).  However, these crystal structures of titanium silicide are not distributed within the electrode as a C54 coating on an electrode and C49 active material.

Wang et al. (US 2015/0024289) discloses in Figs 1-11, a battery ([0003]) including an electrode active material ([0016]) including C49 and C54 titanium silicide ([0016]).  However, these crystal structures of titanium silicide are not distributed within the electrode as a C54 coating on an electrode and C49 active material.

However, it is seen that none of the above cited prior art references disclose all of the features of dependent claim 5 and said references are considered to be the closest prior art references of record of the limitations of dependent claim 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725